Bloodworth, J.
While it is not necessary that the offense named in a recognizance be stated with the same degree of particularity as is required in an indictment, or that it be set out specifically or in detail, “ the offense described in the recognizance must be one punishable by law; ” and where it is not, the recognizance is void. The recognizance in the instant case is conditioned for the appearance of the principal to answer to a special presentment of the grand jury for “the offense of shooting,” and having failed to set out specifically or in substance an “ offense committed against the laws of this State,” or “ an indictable pne,” or “ one punishable by law,” or to describe the offense with which the accused stands charged, “with sufficient clearness to show of what offense he is in fact accused,” it is void, and all proceedings based thereon are nugatory. For this reason the trial judge erred in overruling the motion in arrest of judgment based on such a bond, and the judgment of the lower court must be reversed. See Nicholson v. State, 2 Ga. 365; Vaughan v. Candler, 113 Ga. 11 (38 S. E. 352).

Judgment reversed.


Broyles, C. J., and Luke, J., concur.